ON MOTION FOR REHEARING
MORRISON, Judge.
Our original opinion herein refused to consider Bill of Exception No. 2, because we considered the same multifarious. If the same be considered as directed to the error of the court in admitting the testimony of the witnesses Anderson and Carruthers, as shown in the bill, then certainly our disposition of the same was consistent with a long line of authorities of this court.
If, on the other hand, this bill be considered as directed to the failure of the court to grant a mistrial at the close of the testimony because the state had not connected the testimony of the witnesses named above with the controversy pending before the court, then another question is raised. This question, however, is answered adversely to appellant by the court’s qualification on the bill of exceptions, to which appellant failed to except. The court qualified the same by stating that the evidence complained of in the bill was not all the evidence adduced at the trial pertaining to the issue. The court further stated that in his opinion the testimony in question “was sufficiently connected with the offense upon which the defendant was being *582tried to render the same admissible.” Appellant having accepted these qualifications is bound thereby.
Appellant’s motion for rehearing is overruled.